DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TR 2017 02923, filed on 27 February 2017.

Claim Objections
Claims 1 – 5 are objected to because of the following informalities:  
Regarding Claims 1 – 5, the claims utilize the transitional phrase “characterized [or characterised] in that”. The claims should recite a transitional phrase according to US policy and practice.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 – 4, the claims recite a “detection kit”. It is unclear as to what the metes and bounds of the “kit” are thus rendering the claims indefinite. For example, is the expansion tank and/or inlet/outlet hoses a part of the kit?
The term "low" in Claims 1 and 5 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such it is unclear at what point a liquid and vapor permeability can be considered “low”, thus rendering the claim indefinite.
The term "high" in Claim 1, 2, and 5 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is unclear at what point a CO2 permeability, temperature, pressure, flexibility, and strength can be considered “high” thus rendering the claims indefinite.
Regarding Claim 1, the claim recites a “pH indicator solution … stable under high temperature and pressure”. It is unclear as to when a “pH indicator solution” can be considered “stable” thus rendering the claim indefinite.
Claims 1 and 5 recite the limitation "the change in the pH value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the expansion tank cover".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, the claim recites “flexibility and strength characteristics”. It is unclear as to what the metes and bounds are of “characteristics” of “flexibility and strength” thus rendering the claim indefinite.
Claim 3 recites the limitation "the cut parts".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 4, the claim recites “instantaneous tests”. It is unclear as to what amount of time may pass so that a test may be considered “instantaneous” thus rendering the claim indefinite.
Regarding Claim 4, the claim recites “long term use”. It is unclear as to at what point “use” can be considered “long term” thus rendering the claim indefinite.
Regarding Claim 4, it is unclear as to if the claim is attempting to recite the reservoir being formed of two films or at least one of the two films, thus rendering the claim indefinite.
Claim 5 recites the limitation "the cooling line".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the transparent solution reservoir".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a method” but does not appear to set forth any method steps. As such, it is unclear as to what the method is, thus rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troop (GB 1438913).
Regarding Claim 1, as best understood, Troop discloses a detection kit for detecting combustion chamber leaks in water cooled otto or diesel vehicle engines, in Figures 1 and 2, and it is characterized in that it comprises: a transparent solution reservoir (4) (Page 1, lines 68 – 72) capable of being placed in an expansion tank and/or expansion tank inlet/outlet hoses (water inlet) (Page 2, lines 71 – 77), and having low liquid and vapour permeability and high CO2 permeability (via 15); a pH indicator solution placed in the solution reservoir, stable under high temperature and high pressure, and indicating combustion chamber leaks by change of color with the change in the pH value (Page 2, lines 68 – 102).
Regarding Claim 5, as best understood, Troop discloses a method for detecting combustion chamber leaks in otto or diesel water cooled vehicle engines, characterized in that: detecting combustion chamber leaks by means of a solution (Page 2, lines 68 – 102) placed in the cooling line (via the water inlet) (Page 2, lines 71 – 77), which has low liquid and vapour permeability and high CO2 permeability (via 15), is stable under .

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher (US 2019/0167171).
Regarding Claim 1, as best understood, Gallagher discloses a detection kit capable of detecting combustion chamber leaks in water cooled otto or diesel vehicle engines, in at least Figures 2 and 3, and it is characterized in that it comprises: a transparent solution reservoir (30) [0069] capable of being placed in an expansion tank and/or expansion tank inlet/outlet hoses (via 16 and 20, and having low liquid and vapour permeability (via 52) and high CO2 permeability [0088, 0089]; a pH indicator solution (dye in 50) placed in the solution reservoir, stable under high temperature and high pressure, and capable indicating combustion chamber leaks by change of color with the change in the pH value [0035, 0040, 0068]. As Gallagher teaches all of the structural limitations of the claim, the claim limitations have been meet. See MPEP 2114.II.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troop (GB 1438913).
Regarding Claim 2, as best understood, Troop fails to expressly disclose an immersion rope which is squeezed to the expansion tank cover so as to allow hanging down the solution reservoir into the expansion tank, has high flexibility and strength characteristics, and allows the solution reservoir to be immersed into and taken out of the expansion tank.
Examiner takes Official Notice it is common knowledge in the art to attach objects to ropes/cords so that they can be retrieved if dropped/lost.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Troop to include an immersion rope for the benefit retrieving the kit in case it is dropped or lost, which would be capable of being squeezed to the expansion tank cover so as to allow hanging down the solution reservoir into the expansion tank, has high flexibility and strength characteristics, and allows the solution reservoir to be immersed into and taken out of the expansion tank.
As the rope is rendered obvious, all of the structural limitations of have claim been met, therefore the claim limitations have been meet. See MPEP 2114.II.
Regarding Claim 4, as best understood, Troop fails to expressly disclose the solution reservoir is formed of CPP film for instantaneous tests and BOPP films for long term use.
Examiner takes Official Notice it is common knowledge in the art to form solution reservoirs out of polypropylene including CPP and BOPP.


Conclusion
A proper search and determination of allowable subject matter on claims not provided with a prior art rejection was not possible due to the numerous 112 Rejections of the claims outlined above. Upon applicant' s amendment to overcome the rejections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856